Citation Nr: 1628246	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's case was remanded for further development in January 2014.  A supplemental statement of the case was issued in September 2015 and the case is once again before the Board.  In January 2014, the BVA additionally remanded a claim for entitlement to an increased rating for diabetes mellitus, type II, to accord the RO an opportunity to issue a Statement of the Case (SOC) to the Veteran and to allow him to perfect his appeal if he so desired.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued an SOC on this issue in September 2015, but the record does not reflect that the Veteran perfected his appeal to the Board by timely filing a substantive appeal on this issue.  Thus, the Board has no jurisdiction over this claim.  38 C.F.R. § 20.302(b).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents


FINDINGS OF FACT

1.  A preponderance of the evidence is against a diagnosis of diabetic retinopathy; the Veteran has been separately awarded service connection for bilateral cataracts associated with his diabetes mellitus, type II. 

2.  Hypertension was not shown in service.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's hypertension and his active service, or between his disability, and service-connected diabetes mellitus type II. 

CONCLUSIONS OF LAW

1.  The basic criteria for service connection for diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of his service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records do not reflect treatment for diabetic retinopathy.  A December 1971 separation examination reflects a normal clinical evaluation of his eyes. 

More importantly, a detailed review of the post-service evidence fails to reveal a confirmed diagnosis of diabetic retinopathy.  The Board has considered that the record reflects a "potential" diagnosis of diabetic retinopathy.  The Veteran was accorded an additional VA examination in September 2014 to confirm whether or not he had a diagnosis.   

After a thorough September 2014 VA examination the VA examiner diagnosed the Veteran with cataracts related to his diabetes mellitus and no diabetic retinopathy.  The VA examiner attributed the Veteran's blurred vision to his cataracts.  The Veteran was thereafter granted service connection for his cataracts in a September 2015 rating decision.  

The September 2014 VA examination report provides highly probative evidence against granting a separate claim for service connection for diabetic retinopathy. 

Beyond the above, VA treatment records in the Veteran's Virtual file additionally confirm that the Veteran fails to have a diagnosis of diabetic retinopathy. 

The service treatment records, post-service examinations and treatment records, overall, provide highly probative evidence against this claim.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with diabetic retinopathy.   

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of current diabetic retinopathy upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hypertension

The Veteran contends that his hypertension developed as a result of his service-connected diabetes mellitus type II. 

Addressing the question of secondary service connection, the Veteran had February 2010 and February 2011 VA examinations with an addendum August 2014 VA opinion.  A February 2010 VA examiner diagnosed the Veteran with hypertension but stated that it was not a complication of diabetes as it had been diagnosed many years prior to diabetes and was due to obesity.  The Veteran underwent another VA examination in February 2011.  The VA examiner diagnosed the Veteran with hypertension and opined that it was less likely as not that the Veteran's hypertension was caused by or a result of diabetes.  He stated that the service treatment records showed no evidence for hypertension in service and that the Veteran had hypertension at least since his first primary care visit in July 2006 and he was not diagnosed with diabetes until March 2009.  He noted that the Veteran's renal function was normal per recent labs and there was no evidence that his diabetes has aggravated his hypertension.  

It was noted that the Veteran was morbidly obese and continues to smoke and gets no exercise (according to Veteran he reported he did not exercise due to foot neuropathy).  He opined that it is less likely as not that the Veteran's hypertension was caused or aggravated by his diabetes.   

While the Board recognizes the Veteran is service-connected for his bilateral lower extremities, the evidence of record does not confirm an inability to exercise because of the severity of his service-connected bilateral lower extremities.  In fact a February 2010 VA examination for his peripheral nerves noted no effects of this problem on his usual daily activities.

An addendum opinion was obtained in August 2014.  The VA examiner opined that it is not likely that the Veteran's hypertension has been aggravated beyond the normal progress of the disorder by service-connected type II diabetes mellitus.  He rationalized that the labs show that the Veteran's renal function is normal and there is no nephropathy of diabetic origin to possibly aggravate an existing hypertension. In addition, the examiner noted that the Veteran has other important risk factors like severe obesity and smoking and lack of exercise.  The VA examiner summarized that the Veteran's current renal function is completely normal and diabetes becomes a cause of or an aggravating factor of hypertension only when there is diabetic nephropathy leading to reduced renal function which leads to certain enzymatic triggers that increased blood pressure.  He noted that in this Veteran there is no nephropathy as indicated by the normal kidney tests.  There are no contradictory medical opinions of record. 

The Board finds that the VA opinions together are adequate for evaluation purposes.  Significantly, the VA examiners considered the Veteran's history and provide sufficient rationale for the opinions stated.  These opinions provide evidence against this claim, making it less than likely such a connection exists.  

The Board has also considered the statements made by the Veteran relating his hypertension to his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). It is true that he is competent to symptoms such as blood pressure issues.  However, because hypertension is not the type of disease that is diagnosed by unique and readily identifiable feature, it does not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran hypertension is found to lack competency and thereby probative value.  Moreover, the Board finds the VA examiners' opinions persuasive.

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II.  

The Board also considers the theory of entitlement to service connection for hypertension, on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Service treatment records do not reflect treatment for hypertension.  A December 1971 separation examination reflected a normal blood pressure reading. A clinical evaluation of his heart was normal at that time. 

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with hypertension, at earliest in the 1990's.  See February 2010 VA examination report.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis. 38 C.F.R. § 3.309(a) (2015).

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, VA records do not show treatment for hypertension until 1998. The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience hypertension for several decades after service.  This period without a diagnosis of hypertension weighs against the claim.  

The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his blood pressure was normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of hypertension since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

The service and post-service evidence provide particularly negative evidence against this claim.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his hypertension.  Additionally, the evidence does not show that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is nothing that supports this theory. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

With respect to his service connection claim for hypertension, and as it relates to service, the Board notes that a VA examination with medical opinion was not obtained.  The Board finds that a Remand to obtain such an opinion is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current hypertension related to service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his hypertension should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  Or the records as a whole, which provide highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion, on the issue of direct service connection, is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

With respect to his secondary service connection claim for hypertension, the Veteran was afforded VA examinations in February 2010 and February 2011, and a VA addendum opinion was obtained in August 2014.  With respect to his diabetic retinopathy claim, December 2010 and September 2014 VA examinations were provided which determined the Veteran did not have a diagnosis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, the statements of the appellant, and provide sufficient rationale for the opinions stated, relying on and citing to the records reviewed.  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in January 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus type II, is denied.

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


